UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2374



GEROD STUKES,

                                            Plaintiff - Appellant,

          versus


AETNA INSULATED WIRE COMPANY; HOWARD JACKSON;
SAM KIMBALL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-96-1247-2)


Submitted:   May 14, 1998                   Decided:   May 21, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luther Cornelius Edmonds, Virginia Beach, Virginia, for Appellant.
James P. Naughton, Sharon S. Goodwyn, HUNTON & WILLIAMS, Norfolk,
Virginia; Thomas G. Servodidio, DUANE, MORRIS & HECKSCHER, Phila-
delphia, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerod Stukes appeals the district court's order granting sum-

mary judgment to the Defendants in his suit alleging constructive

discharge, disparate discipline, and unlawful denial of promotion

in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-2 (1994). On appeal, Stukes challenges only the
district court's disposition of his claims of discriminatory denial

of promotion. Finding no error, we affirm.

     Stukes claims that he was discriminatorily denied a promotion

on sixteen occasions. We find that eight of the instances of
alleged discrimination are barred from consideration because Stukes

failed to file a charge with the Equal Employment Opportunity Com-

mission ("EEOC") within 300 days of the discriminatory conduct. See
42 U.S.C. § 2000e-5(e)(1) (1994). Three of the allegations of dis-

criminatory denial of promotion are meritless because Stukes was no

longer an employee when these positions were filled. Finally, we
find Stukes's remaining claims of discriminatory failure to promote

meritless because Stukes failed to rebut Defendants' legitimate,

non-discriminatory reasons for not promoting him, which included

unacceptable attendance ratings and multiple disciplinary warnings.

See Alvarado v. Board of Trustees, 928 F.2d 118, 121 (4th Cir.
1991). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED

                                2